Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTIONThis action is in response to the application filed on 09/28/2020.Claims 1-30 have been examined.
                                       Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-9, 13, 15, 17, 19-22, 25, 27 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rahman et al. (US 2021/0185647) which incorporate the disclosure (specification) of provisional app 62/947,873.
As of claims 1 and 29, Rahman discloses a method and an apparatus for wireless communications, comprising: at least one processor; and a memory coupled to the at least one processor (para [0006] discloses the UE comprises a transceiver and includes a processor coupled to the transceiver)),
receive, from a network entity, an indication of common beam for communicating between the network entity and a group of user equipments (UEs) that includes the apparatus (para [0006] the UE comprises a transceiver receive a beam indication para [0140] the common beam indication indicates a single ( common) beam for a group of (or multiple) users /UEs which corresponds to receive an indication of common beam for communicating between the network entity and a group of user equipments that includes the apparatus); and communicating with the network using the common beam (para [0163] discloses common beam is used for uplink and downlink transmission which corresponds to the UE communicate  with the network using the common beam).
As of claims 15 and 30, Rahman discloses a method and an apparatus for wireless communications by a network entity, comprising: at least one processor; and a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to: send, to a user equipment (UE) (para [0115] [0135] a beam indication to a UE),  an indication of a common beam for communicating between the network entity and a group of UEs that includes the UE (para [0140] the common beam indication indicates a single ( common) beam for a group of (or multiple) users /UEs which corresponds to send an indication of common beam for communicating between the network entity and a group of user equipments that includes the apparatus); and 
communicate with the UE using the common beam (para [0163] discloses common beam is used for uplink and downlink transmission which corresponds to the UE communicate  with the network using the common beam).
As of claims 4 and 17, rejection of claim 1 and 15 cited above incorporated herein, in addition Rahman discloses the indication of the common beam is for a beam update ([0131] update of beam indication).
As of claims 6 and 19, rejection of claim 1 and 15 cited above incorporated herein, in addition Rahman discloses receiving or sending the indication of the common beam via at least one of radio resource control (RRC) signaling, media access control (MAC) control element (CE), or a downlink control information (DCI) (para [0158] higher layer RRC or more dynamic MAC CE signaling),
As of claims 7 and 20, rejection of claim 1 and 15 cited above incorporated herein, in addition Rahman discloses receiving or sending an update of information via a common beam used for communicating between the network entity and the group of UEs (para [0140] discloses the common beam indication indicates a single beam for a group of users that implies common beam is used for receiving or sending an update of information).
As of claims 8 and 21, rejection of claims 1 and 15 cited above incorporated herein, in addition Rahman discloses the indication comprises an activated transmission configuration indication (TCI) state identifier (ID) or spatial relation (para [0166] 

As of claims 9 and 22, rejection of claims 8 and 21 cited above incorporated herein, in addition Rahman discloses the activated TCI state ID is received on a bandwidth part (BWP) of a component carrier (CC); and communicating with the network using the common beam includes using the activated TCI state ID for physical downlink shared channel (PDSCH) transmissions on the BWP (para [0139] TCI state indication and bandwidth parts (BWPs)).

As of claims 13 and 27,  rejection of claims 1 and 15 cited above incorporated herein, in addition Rahman discloses receiving a list of component carriers (CCs) via radio resource control (RRC) signaling to apply the common beam (para [0138] the TCI state definition be configured via higher-layer (RRC) signaling and para [0139] discloses component carriers (CCs)).

As of claim 25,  rejection of claim 15 cited above incorporated herein, in addition Rahman discloses sending the update as at least one of an activated spatial relation or uplink transmission configuration indication (TCI) state identifier (ID) for one or more types of uplink transmissions (para [0166] [0265] TCI state ID is used for an uplink (UL) transmission).
  Claim Rejections - 35 USC § 103
          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
         A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 16 and 18 are rejected under 35 U.S.C 103 as being unpatentable over Rahman et al. (US 2021/0185647) which incorporate the disclosure (specification) of provisional app 62/947,873 in view of KIM et al. (2019/0109695).
As of claims 2 and 16, rejection of claims 1 and 15 cited above incorporated herein, in addition Rahaman does not explicitly discloses but Kim teaches  receiving  or sending signaling indicating a group identifier (ID) associated with the group of UEs (KIM, para [0113] the eNB  allocate a group ID to UEs that have acquired a specific beam ID which corresponds receiving  or sending signaling indicating a group identifier (ID) associated with the group of UEs), wherein the indication is signaled via at least one of: a physical downlink control channel (PDCCH) scrambled with the group ID, a physical downlink shared channel (PDSCH) scrambled with the group ID, or a PDSCH that is scheduled by a PDCCH scrambled with the group ID   [0108] DL control channel (e.g., PDCCH) carrying the DCI which is a  control information that the eNB transmits to the UE that implies a physical downlink control channel (PDCCH) scrambled with the group ID).


As of claims 5 and 18, rejection of claims 1 and 15 cited above incorporated herein, in addition Rahaman does not explicitly discloses but Kim teaches receiving or sending an indication of which UEs of the group of UEs are to apply the common beam (para [0113] the eNB allocate a group ID to UEs that have acquired a specific beam ID).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rahman and Kim in order to efficiently receives/transmits uplink/downlink data and/or uplink/downlink control information by the BS.

Allowable Subject Matter
Claims 3, 10-12, 14, 23-24, 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471